Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Vaughan Foods, Inc. Reports Improving 4th Quarter and Full Year 2009 Performance Gross Margins Up Significantly to 9.1% of Revenue EBITDA Increases $4.9 million for year MOORE, Okla., March 11, 2010 Vaughan Foods, Inc. (Nasdaq  FOOD), a regional leader in fresh-cut vegetables and fruit products, and a broad line of refrigerated prepared salads, sauces, soups, and side-dishes, today announced its operating results for the 4 th quarter and year ended December 31, 2009. For the year, sales increased 5 percent, or $4.7 million, to $96.6 million compared to $91.9 million in 2008. Selling, general and administrative expenses decreased $1.3 million in 2009 to $8.5 million from $9.8 million reported a year earlier. As a result, Vaughan narrowed its net loss to $0.5 million, or $0.11 per share during 2009, compared to a net loss of $3.4 million or $0.73 per share during 2008. Earnings before interest, taxes, depreciation and amortization (EBITDA) improved by $4.9 million in 2009 compared with 2008, as the Company was able to improve its gross margins to 9.1 percent of revenues from 5.5 percent in 2008. Sales totaled $22.7 million in both the fourth quarter of 2009 and the fourth quarter of 2008. However, the Company narrowed its net loss to $34,000, or $0.01 per share in the fourth quarter of 2009, compared with a net loss of $1.2 million, or $0.27 per share in the year earlier quarter. The improved operating results in 2009 were primarily attributable to (a) continued stabilization in commodity prices and fuel costs and (b) strong initiatives to enhance our efficiencies in production labor and selling, general and administrative expenses. Subsequent to the end of the year, on February 24, 2010, the Company closed a private placement financing, wherein it raised $1.9 million consisting of a combination of restricted common stock and restricted warrants. Herb Grimes, Chairman and CEO of Vaughan Foods, commented, We noted a year ago that 2009 would be a much stronger year for us than 2008, and despite continued challenging economic conditions we were able to achieve a nice turnaround in the business. We were able to balance our pricing, costs and the needs of our customers and it showed in the results. Although we are short of a full return to profitability, the company is heading in the right direction and is gaining momentum. Were also pleased that several investors showed confidence in our prospects by participating in a new equity offering in February 2010, concluded Mr. Grimes. Continued NASDAQ Listing The Company also previously reported that it received notice from the NASDAQ Listing Qualifications Department that its common stock has failed to maintain a minimum bid price of $1.00 per share over a period of 30 consecutive trading days, as required by NASDAQ Listing Rule 5550(a)(2). In accordance with Listing Rule 5810(c)(3)(A), the Company has been provided with a grace period until March 15, 2010, to regain compliance with this requirement. To regain compliance, the Company's common stock must achieve a closing bid price of at least $1.00 for a minimum of ten consecutive trading days. The Companys common stock will not achieve the required threshold for continued listing by March 15, 2010 and, accordingly, management does not intend to appeal NASDAQ's expected action to delist the Company's stock since it believes its efforts are better directed towards improving the Company's performance and executing its business plan. Accordingly, management has initiated contact with NASDAQ to effect an orderly transition of trading to the OTC
